956 F.2d 1162
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Arthur J. CLEMENS, Jr., Plaintiff-Appellant,v.STATE OF MARYLAND;  Baltimore County;  Howard County;  JamesE. Kardash;  R. Roland Brockmeyer;  Maryland AttorneyGrievance Commission;  John Doe, I;  John Doe, II;  JohnDoe, III;  John Doe, IV;  John Doe, V;  John Doe, VI;  JohnH. Lewis, Jr.;  J. Merson, Defendants-Appellees.
No. 90-1784.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 29, 1990.Decided March 4, 1992.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   Walter E. Black, Jr., Chief District Judge.  (CA-88-2967-B)
Arthur J. Clemens, Jr., appellant pro se.
Lawrence H. Norton, Office of the Attorney General of Maryland, Baltimore, Md., Betty Ann Stemley, Assistant Attorney General, Pikesville, Md., John A. Austin, Assistant County Attorney, Towson, Md., Barbara McFaul Cook, County Solicitor, Ellicott City, Md., Shirlie Noris Lake, Eccleston & Wolf, Baltimore, Md., for appellees.
D.Md.
AFFIRMED.
Before PHILLIPS, MURNAGHAN and WILKINS, Circuit Judges.
OPINION
PER CURIAM:


1
Arthur J. Clemens, Jr. appeals from the district court's order which dismissed with prejudice his 27-count complaint filed under 42 U.S.C. § 1983 and 42 U.S.C. § 1985.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Clemens v. Maryland, No. CA-88-2967-B (D.Md.Apr. 10, 1990).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.